Citation Nr: 1612124	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1943 to November 1945 and was involved in combat operations during World War II.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, his current bilateral hearing loss disability relates to in-service noise exposure.

2. Giving the Veteran the benefit of the doubt, his tinnitus relates to in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his bilateral hearing loss and tinnitus result from in-service noise exposure.  See August 2012 Substantive Appeal (VA Form 9); August 2010 Notice of Disagreement (NOD).  The Board agrees and the Veteran's claims are granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself" establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see January 2010 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The June 2010 VA audiological examination report shows that the Veteran had pure tone thresholds, in dB, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
70
70
68.75
LEFT
65
80
80
80
76.25

Since the Veteran's auditory threshold is 65 dB or greater at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz in both ears, his bilateral hearing loss qualifies as a disability.  The January 2010 VA audiologist also diagnosed bilateral sensorineural hearing loss and tinnitus.  January 2010 VA Examination Report (associating tinnitus with the Veteran's sensorineural hearing loss and noting that the ringing in the Veteran's ears was extinguished by the use of hearing aids).

The evidence of record also establishes that the Veteran had in-service noise exposure.  See July 2010 Rating Decision.  The Veteran was a machine gunner, ammunition bearer, squad leader, and section leader during World War II and saw combat throughout much of his time in service.  Form DD 214; Separation Qualification Record.  He was routinely exposed to noise from weapons fire during "close quarters combat" in Europe and was not provided with hearing protection during active duty service.  While serving in Italy, the Veteran had a German artillery shell explode within five yards of his person; the explosion rendered him unconscious.  August 2010 NOD.

Since the Veteran has current diagnoses for bilateral hearing loss and tinnitus and experienced in-service noise exposure, his service connection claims depend on whether his current hearing problems relate to service-i.e., whether a medical nexus and/or a continuity of symptomology links his disabilities to active duty.

Service treatment records (STRs) from February 1944 appear to note a "buzzing in [the] left ear" related to a left ear infection.  However, the Veteran's November 1945 report of medical examination indicates that his hearing was normal upon service separation.  The examination report shows that the Veteran scored 15 out of 15 on Whispered Voice Tests administered to both hears.

In February 1946-shortly after service separation in November 1945-the Veteran applied for service connection for a left perforated ear drum.  He stated that his ear was injured during combat operations in October 1943.  In April 1946, the RO denied the Veteran's claim because the evidence of record did not show that the Veteran had a perforated ear drum.

Private audiological tests performed in January 1967 and July 1970 show hearing loss in both of the Veteran's ears.  See also March 2007 Private Medical Records (PMRs) (diagnosing neurosensory hearing loss).  In January 1967, the Veteran reported that he had experienced decreased hearing and tinnitus, especially in the left ear, since 1943.  He also reported that his hearing loss had gradually worsened and that his tinnitus had persisted since service.  In July 1970, the Veteran reported that his "tinnitus was still present more marked in the left ear and that the hearing was still down."  July 1970 PMRs.

In January 2010, a VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely than not caused by military service.  The examiner noted that Whispered Voice Tests showed normal hearing on service separation and that the Veteran had no eardrum injury in service.  The examiner also noted that Whispered Voice Testing was a reliable indicator of low-to-moderate noise-induced hearing loss and cited medical research to support this conclusion.  January 2010 VA Examination Report ("Whispered Voice Tests are known to be insensitive to high frequency, noise-induced hearing loss.").  The examiner also found that noise-induced hearing loss "does not have a delayed onset nor is it progressive or cumulative."

The January 2010 examiner observed that the Veteran did not complain of hearing loss when he claimed service connection for a perforated left eardrum and found that the Veteran's hearing problems did not manifest for over 60 years after service.  He concluded that there is "no evidence to establish chronicity or continuity of care."  The examiner observed that test results were "more consistent with an etiology of presbycusis at the age of 87 years rather than an etiology of noise exposure."  However, he also noted that hazardous noise contributed to the Veteran's current bilateral hearing loss and tinnitus.  The examiner found that the Veteran's almost fort years of "occupational noise exposure in civilian life as a carpenter . . . was far great than his exposure to hazardous noise in the military."

The June 2010 VA examiner also opined that the Veteran's current hearing problems did not relate to service.  She found no change in hearing sensitivity during military service, no eardrum abnormalities, and that the Veteran's hearing problems manifested over twenty years after service separation.  The examiner cited to medical evidence that suggests that noise exposure does not result in delayed noise-induced hearing loss and found that the Veteran's current hearing problems more likely relate to his civilian occupational noise exposure than to hazardous noise in the military.  The examiner concluded that "there is insufficient evidence to provide a nexus with military acoustic trauma."

In a June 2011 letter, the Veteran's treating audiologist opined that "noise exposure from being a machine gunner contributed significantly to" the Veteran's "high frequency loss."  The audiologist noted a "history of severe to profound bilateral sensorineural hearing loss" as well as a history "positive for noise exposure as a gunner in World War II."

The Veteran has consistently stated that his hearing problems relate to service.  In January 2010, he informed the VA examiner that his hearing loss onset in service and that he sought treatment for hearing problems in 1946, shortly after service separation.  He explained that he experienced ringing in his ears in 1943 when he was stationed in the Aleutian Islands and was firing a 50 caliber machine gun with hearing protection.  See also August 2010 NOD ("[T]he onset of my hearing loss and tinnitus was in the Aleutian Island in 1943 when I was a  50 cal gunner and involved in combat operations against the Japanese.").  He also explained that he was exposed to a German artillery explosion that caused total bilateral deafness for 3 hours.  January 2010 VA Examination Report.  In August 2010, the Veteran explained that his hearing problems manifested prior to his work as a carpenter.  August 2010 NOD; August 2012 Substantive Appeal.

The January 2010 VA examiner's opinion lacks significant probative value.  The examiner found that the "veteran's earliest audiogram was his 11/2009 exam"; however, medical evidence submitted after the January 2010 VA examination shows that the Veteran was diagnosed as having hearing loss as early as January 1967.  Consequently, the January 2010 VA examiner's opinion is based, in part, on factual error.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an examination based on an inaccurate factual premise has no probative value).

The June 2010 VA examination report also lacks significant probative value.  Both the January 2010 and June 2010 VA examiners noted that the Whispered Voice Test is "insensitive to high-frequency noise-induced hearing loss," but are otherwise effective "for detecting hearing impairment" and, in particular, "detecting a 40 dB HL at 1,000 and 4,000 Hz."  Based on this finding, the examiners concluded that the STRs-i.e., the Whispered Voice Test results recorded on the Veteran's November 1945 separation examination-showed normal hearing at separation.  The examiners' shared reasoning suggests that the Whispered Voice Test effectively detects hearing loss disability-i.e., pure tone thresholds of 40 dB or higher between 1,000 and 4,000 Hz-and not that it effectively detects hearing loss-i.e., pure tone thresholds of 20 dB or higher between 1,000 and 4,000 Hz.  Thus, although the November 1945 separation examination may indicate that the Veteran did not have a hearing loss disability at service separation, it does not rule out the distinct possibility that the Veteran's had diminished hearing at service separation.  Hensley, 5 Vet. App. at 157.  Moreover, the Veteran's treating audiologist diagnosed "high frequency loss," which, according to the VA examiners, would be difficult to detect by Whispered Voice Test.  June 2011 PMRs.

Further, both VA examiners relied on the absence of evidence to support their conclusions that the Veteran's bilateral hearing loss disability and tinnitus did not manifest in service and failed to adequately address the Veteran's statements of ongoing hearing problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The January 2010 VA examiner found "no evidence of permanent hearing loss" in service and the June 2010 VA examiner noted "no evidence in the service medical record of complaints of hearing loss or tinnitus, or treatment for acoustic trauma during military service."  January and June 2010 VA Examination Reports.  Despite the Veteran's consistent reports of hearing problems in and post service, the January 2010 examiner found "no evidence to establish chronicity or continuity of care."

The Veteran's statements further undermine the probative value of the January 2010 and June 2010 VA examination reports.  Specifically, the Veteran's observations regarding the limited access to medical assistance during combat operations and the cursory nature of his separation examination, suggest that the VA examiners' reliance on STRs to establish normal hearing at separation is misplaced.  The Veteran explained the lack of medical evidence regarding hearing problems during service: "One did not make sure that these events ["complaints or diagnosis of hearing loss"] were recorded in service medical records-we were more concerned about the Japanese and the Germans than making sure that this was annotated in our medical records."  August 2010 NOD; August 2012 Substantive Appeal.  The Veteran also explained that his separation examination was rushed and that the Whisper Voice Test was administered to ensure the quick discharge of service members after the end of World War II.  August 2012 Substantive Appeal ("The text was given during a very fast and furious time in our military history.  The military could no discharge personnel fast enough after the war . .  When I was processed for discharge it was a formality . . . It was complete bedlam . . .The whisper test was something used to get people through the medical part of the discharge process as quickly as possible.")  The Veteran added that at the time of his separation, he simply "wanted to get out the military and resume my civilian life."  See also August 2010 NOD ("I was newly married and nothing was going to stop me from getting back to Michigan.").

The Veteran's statements regarding the lack of documentation of low-priority medical problems are consistent with his combat service during World War II-service for which he received a commendation for bravery in battle, see May 1945 Military Personnel Records-and are therefore entitled to considerable weight under 38 C.F.R. § 3.304.  38 C.F.R. § 3.304(d) ("Satisfactory lay or other evidence that an injury or disease was occurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service.").  The Veteran's statements regarding the circumstances surrounding his separation from service, to include the hurried nature of his separation examination, are also entitled to considerable weight.  As a lay person, the Veteran is competent to report on anything of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Consequently, the Veteran's November 1945 separation examination does not necessarily provide an accurate account of the Veteran's hearing at separation and is not reliable evidence that the Veteran did not experience hearing loss and/or tinnitus at service separation.  In this respect, the January and June 2010 VA examination reports 

Moreover, the Veteran's statements that he has experienced hearing loss since service are, in and of themselves, sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his in-service noise exposure.  See June 2014 Substantive Appeal and July 2014 Appellant's Brief; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994); 38 C.F.R. § 3.317(a)(1) and (3).

In summary, the Veteran's statements are sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his established in-service noise exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007; 38 C.F.R. § 3.317(a)(1) and (3).  The Veteran's statements are also sufficient to establish that he first experienced ringing in his ears while on active duty and that his current tinnitus disability relates to service.  In addition, the lay evidence aligns with the positive nexus opinion provided by the Veteran's private audiologist.  Thus, the January 2010 and June 2010 VA examination reports, which found that the Veteran did not experience hearing problems until several years after service separation, are outweighed by the Veteran's competent testimony to the contrary.

The evidence is in equipoise.  The benefit of the doubt applies and service connection for a bilateral hearing loss disability and for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


